I regret that I cannot agree with my associates in the disposition of this cause. I do not think the description in the mortgage:
"I, G. W. Howell, of Kaufman county, * * * mortgage, sell, and convey to the Farmers'  Merchants' National Bank * * * all crops for the year 1920. Said property is located in Kaufman county, Tex., and is owned by me in good faith,"
— sufficiently describes the cotton which was raised by Howell, in Kaufman county, to fix a mortgage thereon, especially as against the appellees, who purchased the cotton from Howell for value. There is nothing in the description which states what crops were in contemplation of the parties, nor the kind, nor the location, nor the land on which they were to be grown. The description in the mortgage embraces all crops in Kaufman *Page 779 
county, on April 20, 1920, the date of the mortgage, of every kind, class, and description, and states in effect that Howell owns all of said crops. In my opinion, the case of Watson v. Paddleford  Son,110 Tex. 525, 221 S.W. 569, by the Supreme Court, is decisive of this case. The description in that mortgage was:
"Any three bales of cotton to be planted and cultivated by me in the year 1912 on the place known as the _____ farm, _____ miles from Rockwood or any other farm in Coleman County."
The Supreme Court stated:
"There is nothing in the description * * * to point out any particular cotton as that to which the parties then contemplated a lien would attach, or to point out any particular land on which the cotton was to be produced."
In this case, in addition to the above, there is nothing in the mortgage to point out any particular crop or kind of crop intended.
The trial court rendered judgment for appellant bank for its debt, and foreclosed the mortgage against all the property described in the mortgage except on the crops raised by Howell; and the only issue involved in this appeal is whether the appellees are liable to appellant for conversion of the cotton which they purchased from Howell in the fall of 1920. In my opinion, the mortgage does not sufficiently describe the cotton which they purchased from Howell to give appellant a mortgage thereon as against them. I think the judgment of the trial court should be affirmed.